Citation Nr: 1220088	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  04-23 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine. 

2.  Entitlement to a temporary total rating based on the need for convalescence following left knee surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to December 1988.  Although he served a second period of active service from February 1991 to August 1991, his discharge was characterized as other than honorable, and VA determined in a February 1999 administrative decision that the Veteran was barred from receiving VA benefits based on his second period of active service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In March 2008, the Board remanded the case for further action by the originating agency.  In August 2010, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for a left knee disability and remanded the reopened claim.  The case has now returned to the Board for further appellate action.
 

FINDINGS OF FACT

1.  A left knee disability, including degenerative joint disease, was not present in service or until years thereafter, is not etiologically related to any incident of service, and is not caused or aggravated by a service-connected disability.

2.  The Veteran underwent surgical treatment for his nonservice-connected left knee disability on August 19, 2003 and June 2, 2003. 


CONCLUSIONS OF LAW

1.  A chronic left knee disability was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

2.  The criteria for a temporary total disability rating for surgery performed on August 19, 2002 and June 2, 2003 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R § 4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Veteran contends that service connection is warranted for a left knee disability as it was incurred during active duty, or in the alternative, that is was incurred secondary to service-connected degenerative disc disease of the lumbar spine.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The Board will first determine whether service connection is warranted for the claimed left knee disability as directly related to service.  Service treatment records document that the Veteran complained of having problems with his bilateral knees in August 1988.  His knees were swollen, but no diagnosis with respect to either knee was rendered.  The Veteran denied experiencing a "trick" or locked knee on the November 1988 separation report of medical history and only reported a history of occasionally swelling knees.  Physical examination of the lower extremities at that time was normal.  While on reserve service in March 1989, the Veteran incurred a possible ligament injury of his right knee, but did not complain of symptoms related to the left knee.  Upon examination in June 1989, his lower extremities were normal and the Veteran again denied experiencing any problems with his knees on the accompanying report of medical history. 

The earliest evidence of a chronic left knee disability dates from a March 1994 VA examination when the Veteran was diagnosed with patellofemoral syndrome of the bilateral knees.  He has undergone consistent treatment for left knee complaints with VA and private physicians since May 2001, to include left knee meniscectomies in August 2002 and June 2003.  The Veteran was most recently diagnosed with mild degenerative joint disease of the left knee upon VA examination in September 2010.  Although service treatment records do not document any objective diagnoses pertaining to the left knee, the Veteran reported having problems with both his knees in August 1988, and the Board therefore finds that the first two elements of service connection-a current diagnosis and in-service injury-are demonstrated.  

Regarding the third element of service connection, a nexus between the Veteran's current left knee arthritis and the in-service injury, the Board notes that service records do not indicate such a link.  The Veteran complained of vague bilateral knee problems in August 1988 and reported that his knees were occasionally swollen in November 1988, but there are no objective findings of a left knee disability during service.  He denied any specific problems such as a "trick" or locked knee in November 1988 and the left knee was normal upon physical examination at separation.  There is also no evidence of arthritis within a year from the Veteran's separation from active duty to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  During reserve service in 1989, the Veteran sustained an injury to his right knee, but treatment records are negative for complaints or findings related to the left knee.  In fact, the earliest medical evidence of a left knee disability dates from a March 1994 VA examination, six years after the Veteran's separation from active duty service.  The Veteran complained of intermittent left knee pain during a May 1989 VA examination, but physical examination of the left knee was completely normal.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's left knee disability was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has also not reported a clear continuity of symptoms since active duty service.  His history regarding the onset of pain in his left knee has been vague and contradictory; he testified during a RO hearing in November 1994 that he began to experience left knee pain during service in 1986 from loading trailers, but upon VA examination in August 2004, he denied experiencing any specific injury of the left knee.  Similarly, during the most recent VA examination in September 2010, the Veteran did not provide any specific history related to his left knee disability, and was characterized by the VA examiner as evasive.  Although he contends that his disability began during service, the Veteran has never reported continuous knee pain since that time and his lay statements therefore cannot service as the basis for a grant of service connection.  

The record also does not contain any competent medical evidence in favor of service connection on a direct basis.  The only medical opinions of record, those of the August 2004 and September 2010 VA examiners, weigh against the claim.  After reviewing the claims file and physically examining the Veteran, the September 2010 VA examiner specifically found that the current left knee degenerative joint disease was not etiologically related to active duty service.  The examiner noted that the Veteran's service treatment records did not demonstrate a chronic left knee condition, and a disability did not develop until many years after service.  The Board finds that this medical opinion is entitled to substantial probative weight as it was based on an accurate presentation of the facts and includes a well-reasoned basis.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the statements of the Veteran connecting his left knee disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of his disability simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Accordingly, the weight of the evidence is against service connection for a left knee disability as directly related to active duty service.

The Board must now determine whether the Veteran's left knee condition is secondary to a service-connected disability.  Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  In this case, the record does not contain competent evidence that the Veteran's left knee disability was incurred due to a service-connected disability, to include degenerative disc disease of the lumbar spine.  Although the Veteran complained of pain radiating from his low back into his left lower extremity while receiving treatment at the Lexington and Louisville VA Medical Centers (VAMCs) in May 2002, the Veteran's neurologist opined that the Veteran's complaints of left knee pain were due to a problem within the knee itself rather than neurological complaints stemming from the lumbar spine.  The September 2010 VA examiner also found that the Veteran's left knee disability was not caused or worsened by the service-connected lumbar disability.  The record is entirely negative for competent medical evidence of a link between the two disabilities, and the Veteran's lay statements are clearly outweighed by the medical evidence against the claim.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was several years after his separation from active duty.  In addition, there is no competent medical evidence that the Veteran's left knee disability is related to active service or a service-connected condition.  In fact, the only medical opinions of record all weigh against the claim.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection on a direct and secondary basis, and it is denied. 38 U.S.C.A. § 5107(b) (West 2002).

Temporary Total Rating

The Veteran contends that a temporary total rating is warranted for surgery performed on his left knee in August 2002 and June 2003.  Under 38 C.F.R. § 4.30(a) (2011), a total disability rating will be assigned if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 

The record establishes that the Veteran underwent partial meniscectomies of the left knee on August 19, 2002 and June 2, 2003.  However, as discussed above, service connection for a left knee disability is not warranted.  Thus, a temporary total rating is not possible as the August 2002 and June 2003 surgical procedures were not performed on a service-connected disability.  




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to the Veteran's claims for service connection on a direct basis and for a temporary total disability rating was furnished in a January 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the January 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the October 2011 SSOC.  Therefore, any timing deficiency has been remedied.

The Veteran has not received VCAA notice with respect to his claim for secondary service connection.  The Veteran has not alleged any prejudice resulting from the lack of notice on the secondary service connection element of the claim.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  Moreover, the record contains evidence of actual knowledge on the part of the Veteran.  

The Veteran has contended that his left knee disability was incurred secondary to service-connected degenerative disc disease of the lumbar spine.  In arguments to the Board, the Veteran's representative has specifically contended that the claimed left knee condition is due to the Veteran's service-connected back disability.  The Veteran has therefore demonstrated actual knowledge of the requirements for establishing service connection on a secondary basis and the lack of such notification did not result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination and medical opinion in September 2010 in response to his claim.

The Board also finds that VA has complied with the March 2008 and August 2010 remand orders of the Board.  In response to the Board's remands, the Veteran was provided additional VCAA notice and an adequate VA examination and medical opinion were performed in September 2010.  The case was then readjudicated in October 2011.  Therefore, VA has complied with the remand orders of the Board.  
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine, is denied. 

Entitlement to a temporary total rating based on the need for convalescence following left knee surgery is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


